UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

ee ee ee a ee ee ee ee ee X
SIGNIFY NORTH AMERICA CORPORATION and
SIGNIFY HOLDING B.V., 19cv5516 (DLC)
Plaintiffs, : ORDER
_y-
AXIS LIGHTING INC., USDC SDNY
: DOCUMENT.
Defendant. : ELECTRONICALLY FILED
° DOC #:
eee eee ee ee ee eee en ee eee X
DATE FILED: 3/41/2020 _

 

 

 

 

 

 

 

DENISE COTE, District Judge:

An Opinion and Order filed today denied the defendant’s
October 21, 2019 motion to dismiss the amended complaint.
Accordingly, it is hereby

ORDERED that the defendant shall answer the amended
complaint by March 27, 2020.

TT IS FURTHER ORDERED that the initial pretrial conference
is scheduled for April 3, 2020 at 2:30 pm. Counsel for the
plaintiffs shall have all parties on the line and cail chambers
at 212-805-0202. ‘The attorneys who will serve as principal
trial counsel must participate in this telephone conference.

Dated: New York, New York
March 4, 2020

Ms

ISE Lie
United sta es District Judge

 
